DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 12/13/2021. As per the amendment, claims 1-13 have been amended, and no claims have been added or cancelled. Thus claims 1-13 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Debreczeny et al. (US Pat. 8,062,221) in view of Fehder (US Pat. 5,179,002) in view of Geist (US Pat. 7,246,622).
Regarding claim 1, Debreczeny discloses a universal respiratory detector for detecting a respiratory gas (see sensor 10B in Figs. 4-5) and displaying a respiratory status based on the gas (see Figs. 4-5 where indicator layer 40 changes color based on carbon dioxide, and is seen through transparent window 38), the respiratory detector comprising: a first side (a side of sensor 10B in Figs. 4-5, specifically the thin front side that is opposite handle portion 36) and a second side (top of sensor 10B in Figs. 4-5); a cover layer (tissue contacting portion 34 in Figs. 4-
Debreczeny lacks a detailed description of the color change being visible from both the first side and the second side.
However, Fehder teaches a similar device for visually detecting changes in gas concentration, where the color change is visible from both the first side and the second side (see the enclosure in Fig. 1 which has a detector placed within it for detecting changing carbon dioxide concentrations and changing color based on the detected concentration; and see also Col. 4 lines 44-65 where the enclosure is preferably clear and transparent so the detector can be easily and effectively viewed, and as the whole enclosure is transparent, the detector can be seen from all angles, thus both from a first and second side).

The modified Debreczeny device lacks a detailed description of the visual indicator configured to reversibly change color when a respiratory gas parameter changes, and the adhesive being an adhesive ring, the adhesive ring comprising a center region configured to allow a respiratory air to flow therethrough.
However, Geist teaches a similar device for giving a color indication based on detected carbon dioxide, where the visual indicator configured to reversibly change color when a respiratory gas parameter changes (see Col. 13 lines 10-24), and an adhesive ring (see transparent adhesive 19/ 19a in Figs. 4 and 4A, where the adhesive is formed as an annular layer about an indicating material 18, so as to not reduce or impair the effectiveness of the indicating material when it interacts with carbon dioxide; see Col. 5 lines 38-52), the adhesive ring comprising a center region configured to allow a respiratory air to flow therethrough (the adhesive 19/19a in Figs. 4 and 4A being an annular gin, thus allowing air to flow and interact with the indicating material 18; see Col. 5 lines 38-52).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator layer and adhesive of the modified Debreczeny device to reversibly change color and be a ring of adhesive, respectively, as taught by Geist, as it allows for the device to continually alter its color with changing 
Regarding claim 5, the modified Debreczeny device has a biocompatible adhesive on the cover layer (Debreczeny; see Col. 4 lines 1-3 where the adhesive can be a mucoadhesive, which is biocompatible; and helps hold layers 38, 40,42, and 44 together, and thus tissue contacting portion 34 in Figs. 4-5 as well) 
The modified Debreczeny device lacks a detailed description of a release liner on top of the biocompatible adhesive.
However, Geist further teaches a release liner on top of an adhesive (activation tab 20 in Fig. 4, which is on top of an adhesive later 19a, which is removed to allow for air flow to the indicator 18, but not before desired; see Coll. 5 lines 53-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of the modified Debreczeny device to have a pull tab release liner as taught by Geist, as it would protect the indicating layer form contaminants until it is desired to be used, improving the shelf-life of the device.
Regarding claim 8, the modified Debreczeny device has the universal respiratory detector comprises a longest dimension of less than 1 inch (Debreczeny; see Figs. 2-3 where the device is placed on the tongue of a user and thus has a length of about an inch, or less. Further, 
Regarding claim 9, the modified Debreczeny device has the respiratory indicator is configured to reversibly change color in response to carbon dioxide (Geist; see Col. 13 lines 10-24).
Regarding claim 10, the modified Debreczeny device has the universal respiratory detector is biocompatible (Debreczeny; see Figs. 2-3 where the device is placed in the mouth of a patient, and thus is understood to be biocompatible).
Regarding claim 11, the modified Debreczeny device has the adhesive ring comprises a transparent or translucent membrane in the middle (Debreczeny; see transparent window 38 in Figs. 4-5, which has an adhesive ring under it (see Col. 7 lines 27-37, modified to be a ring of adhesive by Geist), and the transparent window 38 is in the middle of the adhesive ring that goes around its edges).
Regarding claim 12, the modified Debreczeny device has the visual indicator is configured to reversibly change color when a respiratory gas parameter changes (Geist; see Col. 13 lines 10-24) and to display the color change for a period of time lasting at least 10 minutes (Geist; see Col. 13 lines 10-24 where it is understood that the color change lasts as long as the appropriate amount of carbon dioxide is detected, and thus is configured to last as long as detected, which can exceed 10 minutes).
.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Debreczeny in view of Fehder and Geist as applied to claim 1 above, and further in view of Derrick et al. (US Pub. 2012/0136267).
Regarding claim 2, the modified Debreczeny device has the universal respiratory detector.
The modified Debreczeny device lacks a detailed description of the universal respiratory detector is a sticker (it is noted that the term “sticker” is broad, and that the Debreczeny device may be considered a thin adhesive member, and thus a sticker).
However, Derrick teaches a similar device for detecting respiratory changes of a patient, where a universal respiratory detector is a sticker (Derrick; see Figs. 1-3 where the strip of material that detects respiratory changes is thin and adhesive, and thus a sticker, which is a broad term).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of the modified Debreczeny device to be very thin to adhesively attach to a user as taught by Derrick, as it would be a simple substitution for one type of thin adhesive detector device for another, to yield the predictable result of adhesively attaching to a patient. 

The modified Debreczeny device lacks a detailed description of the detector is configured to conform to a curved or variable surface contour of an oxygen delivery device or a face of a user and flex and move together with movement of the oxygen delivery device or a face of a user.
Derrick teaches a similar device for detecting respiratory changes of a patient, where the detector is configured to conform to a curved or variable surface contour of an oxygen delivery device or a face of a user (see Figs. 1-3, and 10-13 where the strip of material 10 conforms to the shape of either the face or a gas delivery device; see also [0032] where the strip is made to conform to the shape of the face) and flex and move together with movement of the oxygen delivery device or a face of a user (see Figs. 1-3 and 10-13 where the strip with move and flex with the motions of the user/ gas delivery device; see also [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of the modified Debreczeny device to be able to conform its shape and move/ flex with motion as taught by Derrick, as it allows for the device to be attached to a wide range of non-planar surfaces, and stay in place as the user moves about.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Debreczeny in view of Fehder and Geist as applied to claim 1 above, and further in view of Raemer et al. (US Pat. 5,005,572).

The modified Debreczeny device lacks a detailed description of the detector comprises low or no off-gassing adhesive on the adhesive ring.
However, Raemer teaches a similar device for detecting respiratory changes of a patient, where the detector comprises low or no off-gassing adhesive (see Col. 6 lines 20-25 where silicone rubber is mentioned as an adhesive, which does not interfere with an indicator, and see Applicant’s specification [00053] where silicone is listed as an example of a no or low off-gassing adhesive).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the adhesive of the modified Debreczeny device to be silicone rubber as taught by Raemer, as it would be a simple substituting of one type of adhesive for another, with the added benefit of being an adhesive known not to interfere with an indicator material (Raemer; Col. 6 lines 20-25). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Debreczeny in view of Fehder and Geist as applied to claim 1 above, and further in view of Ratner et al. (US Pub. 2006/0216828).
Regarding claim 6, the modified Debreczeny device has a backing.
The modified Debreczeny device lacks a detailed description of the backing comprising polyethersulfone, polysulfone, or polyphenylene sulfone (though it is noted that Debreczeny discloses the use of polysulfone, as a material for the indicator layer; see Col. 6 lines 15-20).
However, Ratner teaches a similar carbon dioxide detector where a backing surface that acts as a support for a surface detector can be made of polyethersulfone (see all of [0027]).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Debreczeny in view of Fehder and Geist as applied to claim 1 above, and further in view of Davis (US Pat. 3,420,635).
Regarding claim 7, the modified Debreczeny device has the universal respiratory detector that is thin (Debreczeny; see Figs. 2-3 where the device fits into a mouth of a user and is thin, and further see Col. 4 lines 43-60 where the barrier can be less than .2mm thick).
The modified Debreczeny device lacks a detailed description of the universal respiratory detector comprises a maximum thickness less than 0.1 inches.
However, Davis teaches a similar device for detecting changes in carbon dioxide concentration and changing color, where the detector comprises a maximum thickness less than 0.1 inches (see Col. 2 lines 58-66 where the thickness of an ink mark 13 can be .1 to 1 mil, and films 11 and 14 are preferably each .5 mil thick, and the device is Fig. 2 shows only those three layers (and what would amount to very thin adhesive layers 12 and 15), for a total maximum thickness of 2 mil, or about .079 inches).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the detector to be less than .1 inches as taught by Davis, as it would be a simple matter of design choice for one of 
Response to Arguments
Applicant’s arguments filed 12/13/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously applied Debreczeny reference, in view of the newly applied Fehder reference, as well as the previously applied Geist reference. Specifically, the newly applied Fehder reference teaches a fully transparent outer enclosure around a carbon dioxide detector. Further, Examiner notes that claim 1 has no spatial or directional requirement for the “first side” and “second side” such that any side could be declared first or second provided it meets the structural limitations. 
Applicant argued on pages 12-13 of the arguments that it would be have been obvious for one of ordinary skill in the art to modify the adhesive of Debreczeny to be an adhesive ring like Geist, as the adhesive of Debreczeny already does not impair air flow. In light of this, the motivation of the combination has been altered to show that modifying the adhesive of Debreczeny to be a ring would be a simple substitution of one adhesive shape for another, which would yield the predictable result of providing an adhesive layer. It would be a mere matter of design choice for one of ordinary skill in the art to choose different kinds and shapes of adhesives, as is readily known in the art. Further, Geist teaches that the adhesive ring not 
For the above reasons, the above newly applied rejections hold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785